Order of Family Court, dated May 24, 1968, modifying a support provision incorporated in a New Jersey decree of divorce, unanimously modified on the law and facts and in the exercise of discretion, to the extent of directing respondent-appellant to pay the sum of $150 per week for the support of the child, the same to be made in lieu of all other payments, payments to be retroactive to May 24, 1968, and as so modified, affirmed, without costs or disbursements. We believe the record will not support an award in excess of the amount directed, and while circumstances may occasionally appear which require a different disposition, we think the more desirable practice is to make an inclusive award of a specified sum rather than direct payments of indefinite amounts to third parties. (Schine v. Schine, 28 A D 2d 976; Macris v. Macris, 29 A D 2d 528; Sklan v. Sklan, 29 A D 2d 526.) We find no valid reason for disturbing the award of counsel fees. Concur — Capozzoli, J. P., Nunez, McNally, Steuer and Bastow, JJ.